Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kourosh Salehi on 03/12/2021.
The application has been amended as follows: 
In the claims:

Claim 4, line 2, delete “a first part of the pipeline and a second part” and replace with --the first part of the pipeline and the second part”

Claim 13, line 2, delete “the flow line” and replace with --the pipeline--

Claim 14, line 2, delete “a hub” and replace with --an inboard hub--
Claim 14 line 3, delete “the main pipe or hub” and replace with -- the main pipe or the inboard hub--

Cancel claims 32-38.  (Non-elected species without traverse)
The Examiner amendment was requested to fix antecedent basis and clarity issues in the claims.

Allowable Subject Matter
Claims 1, 2, 4-31 are allowed. The restriction requirement between Species I to VII as set forth in the Office action mailed on 11/26/2016 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-10, 17-19, 23, 24, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 32-38, directed to species VIII are withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
This application is in condition for allowance except for the presence of claims 32-38 directed to Species VIII non-elected without traverse.  Accordingly, claims 32-38 been cancelled.

The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose logic caps that allow reconfiguration of chemical and hydraulic supply paths in combination with other limitations of claim 1.
In addition to previously cited art, related prior art Hall et al (20150136409), Parsinejad et al (20140193205), Hallset (20140112803), Berg (20120138307), Appleford et al (20040144543), Hopper (6497286) and Breivik (6213215) disclose subsea manifolds similar to claimed invention but fail to disclose reconfigurable logic caps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753